DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Oct 2020 has been entered.

Claim Objections
Applicant is advised that should claims 5-7 be found allowable, respective claims 16-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 5-8, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim in several places alternatively recites “machining tools” and “at least one machining tool” making it unclear if there is meant to be a single machining tool or multiple machining tools. The claim further recites “the at least one machining tool having cutting blades.” The claim appears to require multiple blades per machining tool (9), but the specification appears to show multiple machining tools which can be honing stones ([0038]) or blades. In other words, each machining tool is a cutting blade, rather than each machining tool having multiple cutting blades. This makes the scope of the claim unclear, particularly in combination with the ambiguity regarding the number of cutting tools. For the purposes of this examination, this will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claims 5-8, 16-18 are rejected as indefinite due to their dependency upon rejected claim 1.
Further regarding claim 8, the claim defines that the machining tool is a machining tool or a tool with cutting blades. However, claim 1, from which claim 8 depends, already defines the machining tool as a cutting blade. It is therefore unclear if the claim requires a cutting blade or not, as claim 8 appears to define it as an alternative (see also 112d rejection below). Additionally, the claims recite the machining tool having “one or more cutting blades.” It is 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 requires the alternative of a honing tool or cutting blade to define the machining tool. However, claim 1 requires a cutting blade. Therefore claim 8 appears to broaden the limitations of claim 1 and therefore does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al (US 2010/0197199, previously cited) in view of Gao et al (US 2009/0151433, previously cited).
Regarding claim 1, Flores teaches a device for generating a noncylindrical inner surface (4-01) of a bore (4) with a plurality of machining tools (2-05) arranged along the circumference of the bore and radially fed up to the noncylindrical inner surface of the bore ([0046]), the device comprising a primary advancing system having a feed rod (1-10, 1-13, 1-03) movable along a longitudinal axis (central vertical axis) for activating the machining tools and thereby creating a primary force on at least one machining tool, by which the plurality of machining tools can be radially fed up to the bore ([0037]), the feed rod having an upper feed pin (1-13) and a lower feed pin (plurality of lower feed pins 1-03), the primary advancing system being configured to transmit feed movements to the upper feed pin ([0038]), a piezo actuator (actuators 1-06) being provided as a secondary advancing system, the piezo actuator being located along the longitudinal axis between the upper feed pin and the lower feed pin (fig 3), the piezo actuator, the upper feed pin and the lower feed pin being arranged coaxially and in line with one another along the longitudinal axis (figs 5a, 5b show the concentric configuration of the piezo actuators and feed pins), an upper end of the piezo actuator being supported against an endmost lower surface of the upper feed pin (fig 3; supported through 1-04 against endmost lower surface of section 1-14 of the upper feed pin), a corresponding lower end of the piezo actuator being supported against an endmost upper surface of the lower feed pin (fig 3; through 1-04 at top surface of lower feed pin 1-03), advancement movements of the primary delivery system and the secondary delivery system being added to an overall advancement movement which is transmitted to the lower feed pin ([0041]), the plurality of machining tools comprising cutting blades (2-06; [0046]; “cutting means”), the lower feed pin being coupled to all of the cutting blades (fig 3; each lower feed pin 1-03 coupled to a cutting blade), and the 
Regarding claims 5 and 16, Flores, as modified, teaches all the elements of claim 1 as described above. Flores further teaches the secondary advancing system follows a stroke and rotary movement of the primary advancing system ([0054]; fig 5 embodiment; by direct contact with flange 1-14). 
Regarding claims 6 and 17, Flores, as modified, teaches all the elements of claim 1 as described above. Flores further teaches the secondary advancing system is decoupled from a rotary movement of the primary advancing system ([0042]; through bearing 1-04). 
Regarding claims 7 and 18, Flores, as modified, teaches all the elements of claim 1 as described above. Flores further teaches the secondary advancing system is downstream in the axial direction from the primary advancing system (fig 3). 
Regarding claim 8, Flores, as modified, teaches all the elements of claim 1 as described above. Flores further teaches the at least one machining tool (2-05) is a honing tool or a tool for fine boring with one or more cutting blades ([0034] “cutting means”)
Response to Arguments
Applicant's arguments filed 27 Oct 2020 have been fully considered but they are not persuasive. Applicant’s amendments have alleviated some of the 112b rejections. However, there is still a lack of clarity regarding the claimed cutting blades as detailed above. Regarding claim 1, applicant argues that Flores does not teach the claimed longitudinal arrangement. However, the newly relied upon Gao reference is now being relied upon to teach this limitation. Applicant further argues that the upper end of the piezo actuator of Flores is not supported against a lower surface of the upper feed pin. However, as broadly claimed, the piezo actuator of Flores is supported against the lower surface of element 1-14 of the upper feed pin 1-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0107062 is cited to show another example of a concentrically arranged piezo actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723